Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00427-CR

                                         IN RE Harold BOWENS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 7, 2013

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On July 8, 2013, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on his “Motion Nunc Pro Tunc to Correct Judgment and Sentence.”

However, on July 15, 2013, the trial court signed an order denying relator’s motion. Accordingly,

the petition for writ of mandamus is denied as moot. See TEX. R. APP. P. 52.8(a).


                                                            PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 1985CR3726W, styled The State of Texas v. Harold Bowens, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.